UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1667


LAN LIN ZAORSKI,

                     Plaintiff - Appellant,

              v.

THE GOVERNMENT OF THE UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00234-D)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lan Lin Zaorski, Appellant Pro Se. Joshua Bryan Royster, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lan Lin Zaorski appeals the district court’s order dismissing without prejudice her

civil action. We have reviewed the record and find no reversible error in the district court’s

conclusion that it lacked subject matter jurisdiction over the suit, as Zaorski failed to

establish standing to raise her claims. ∗ See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-

48 (2016) (describing injury-in-fact requirement); Lujan v. Defs. of Wildlife, 504 U.S. 555,

560-61 (1992) (discussing elements of standing); see also Myers v. Loudoun Cty. Pub.

Sch., 418 F.3d 395, 400 (4th Cir. 2005) (“The right to litigate for oneself . . . does not create

a coordinate right to litigate for others.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                   AFFIRMED




       ∗
        Insofar as Zaorski alleges that the district court was biased in favor of the
Government in resolving her suit, we find her allegations wholly unsupported by the
record. See Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone
almost never constitute a valid basis for a bias or partiality motion.”).

                                               2